RENDERED: OCTOBER 1, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1460-MR

BILLY VICK                                                          APPELLANT


                 APPEAL FROM GRAVES CIRCUIT COURT
v.               HONORABLE TIMOTHY C. STARK, JUDGE
                       ACTION NO. 19-CR-00323


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

COMBS, JUDGE: This is a criminal case involving the threshold issue of a

motion to suppress. Appellant, Billy Vick (Vick), appeals from an order of the

Graves Circuit Court denying his motion to suppress. After our review, we affirm.

            On or about June 20, 2019, Detectives David Clark and Dustin

Awberry of the McCracken County Sheriff’s Office were informed during the

course of a drug investigation that methamphetamine had been taken to Vick’s
residence in Graves County. The McCracken County detectives and two deputies

from the Graves County Sheriff’s Office went to Vick’s residence. They knocked

on the door at approximately 4:00 a.m. They were met by an individual who was

in the home and let them inside. Vick came into the living room from his

bedroom. The McCracken County detectives asked Vick to step outside. The

detectives advised Vick why they were there and asked for his consent to search

the residence. Vick gave his consent.

                 The Graves County deputies remained with the individual in the living

room. While inside, and unbeknownst to the detectives who were outside with

Vick, the Graves County deputies conducted a protective sweep. Vick

accompanied the detectives back into the residence and accompanied them during

the search. When contraband was found, the detectives reread Vick his Miranda1

rights and advised he could revoke his consent at any time. Vick told the

detectives that he understood his rights and let them continue their search. Since

Vick had consented to the search, it is unclear why a warrant was subsequently

sought and obtained -- except perhaps out of an abundance of caution on the part of

the police. However, the affidavit in support of the search warrant indicates that

Vick consented to the search.




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                -2-
             On September 13, 2019, a Graves County grand jury indicted Vick for

one count of trafficking a controlled substance, two counts of being a convicted

felon in possession of a handgun, two counts of being a convicted felon in

possession of a firearm, one count of possession of a controlled substance, and one

count of possession of drug paraphernalia.

             On October 23, 2019, Vick filed a motion to suppress all evidence

derived from the entry and subsequent search of his home by law enforcement on

grounds that the entry and search were without Vick’s consent and violated his

federal and constitutional rights.

             On February 13, 2020, the trial court conducted a suppression hearing.

Detective David Clark and Detective Dustin Awberry of the McCracken County

Sheriff’s Office testified. In addition, video footage from the body camera video

of the officer who conducted the sweep was played and made a part of the record.

             By order entered March 6, 2020, the trial court denied the motion to

suppress as follows in relevant part:

                    The Court finds that on June 19, 2020, Officers of
             the McCracken County Sheriff’s Office were advised that
             Meth had been taken to the Defendant’s residence in
             Graves County. McCracken County Officers met with
             Graves County Officers and went to the Defendant’s
             house in the early hours of the morning. They knocked
             on the door and were admitted by a third person who was
             asleep in the living room. They entered the living room.
             The third person got the Defendant, brought him to the
             living room, and then the officers and the Defendant

                                        -3-
went outside. It is to be noted that nothing was observed
in the living room that was the basis for the search
warrant. While outside the home, the Defendant gave
the officers consent to search the house. Although the
Defendant argues that consent was given due to
coercion since there were four (4) officers there in the
wee hours of the morning, the testimony of the
officers establishes otherwise. Both officers that
testified stated that the conversation was cordial, friendly
and non-threatening, that the Defendant was advised
three (3) or four (4) times that he could withdraw his
consent, and he understood and that consent continued.
It does not appear that the Defendant was either
restrained or under arrest at the time he gave his consent.
As a result of the consent, a search was conducted, and as
a result probable cause was established to obtain a search
warrant.

      However, the second issue was the fact that
while the officers had the Defendant outside and the
Defendant was consenting, another officer was
making a protective sweep of the house. Of course,
that officer’s action would be an illegal search. The
question becomes whether his action affected the
consent search that was conducted.

       It does not appear that the officers outside the
home were aware of the sweep being done, nor did the
officer making the sweep advise them of anything that he
had observed while making the sweep. The
Commonwealth calls the Court’s attention to the
independent source doctrine to justify the search. . . .
That doctrine has been recognized by . . . the Kentucky
Supreme Court as recently as the case of Wilson v.
Commonwealth, 37 S.W.3d 745 (Ky. 2001). In that case
the Court stated that evidence does not have to be
excluded if it has been obtained by means “sufficiently
distinguishable” from the initial illegality. . . . Thus, it
appears that the protective sweep yielded no evidence
which is sought to be admitted, nor were the officers

                            -4-
              standing outside advised of any matter seen by the
              officer making the protective sweep. It appears that
              the consent and the subsequent Search Warrant were
              entirely independent of that sweep.

(Emphases added.)

              On August 31, 2020, Vick entered a conditional guilty plea to charges

of first-degree possession of a controlled substance (methamphetamine) and

possession of a handgun by a convicted felon, reserving his right to appeal the

suppression order. On November 4, 2020, the trial court entered judgment and

sentence on conditional plea of guilty.

              On November 11, 2020, Vick filed a notice of appeal to this Court.

                     An appellate court’s standard of review of the trial
              court’s decision on a motion to suppress requires that we
              first determine whether the trial court’s findings of fact
              are supported by substantial evidence. If they are, then
              they are conclusive. Based on those findings of fact, we
              must then conduct a de novo review of the trial court’s
              application of the law to those facts to determine whether
              its decision is correct as a matter of law.

Commonwealth v. Neal, 84 S.W.3d 920, 923 (Ky. App. 2002) (footnotes omitted).

              Vick contends that the trial court erred in denying his motion to

suppress. Although the trial court held that the protective sweep was unlawful,2




2
 The Commonwealth acknowledges that it did not argue that the sweep was lawful at the
suppression hearing. (Appellee’s Brief, at 5.) “An appellate court may decide only those issues
which were fully presented to the trial court.” Commonwealth v. Smith, 542 S.W.3d 276, 285
(Ky. 2018).

                                              -5-
Vick argues that his consent to search was nonetheless coerced and that the

protective sweep invalidated his consent.

            Warrantless searches are deemed unreasonable unless
            they fall within one of the enumerated exceptions to the
            requirement that all searches must be performed pursuant
            to a warrant. Cook v. Commonwealth, 826 S.W.2d 329
            (Ky. 1992); Coolidge v. New Hampshire, 403 U.S. 443,
            91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971). Consent is one
            of the exceptions to the warrant requirement.
            Schneckloth v. Bustamonte, 412 U.S. 218, 93 S. Ct. 2041,
            36 L. Ed. 2d 854 (1973); Farmer v. Commonwealth, 6
            S.W.3d 144 (Ky. App. 1999). The Commonwealth has
            the burden of proving by a preponderance of the evidence
            that the defendant gave his voluntary consent to the
            search. Farmer, 6 S.W.3d at 146.

Smith v. Commonwealth, 181 S.W.3d 53, 57-58 (Ky. App. 2005).

            As our Supreme Court explained in Hampton v. Commonwealth, 231

S.W.3d 740, 749 (Ky. 2007):

                   While it is fundamental that a consent must be
            free, voluntary, and without coercion, it is also the case
            that “the question whether a consent to a search was in
            fact ‘voluntary’ or was the product of duress or coercion,
            express or implied, is a question of fact to be determined
            from the totality of all the circumstances.” Schneckloth
            v. Bustamonte, 412 U.S. 218, 227, 93 S. Ct. 2041, 2047-
            48, 36 L. Ed. 2d 854 (1973). Questions of fact are
            subject to review only for clear error, the most deferential
            standard of review. Miller v. Eldridge, 146 S.W.3d 909,
            915 (Ky. 2004).

            The trial court rejected Vick’s argument that his consent was coerced,

having found that the conversation with Vick was cordial, that Vick was advised



                                        -6-
several times he could withdraw his consent which he understood, and that his

consent continued. The testimony of Detectives Clark and Awberry constitutes

substantial evidence to support the trial court’s findings which are conclusive. The

trial court did not err in concluding that Vick’s consent was not the product of

coercion.

             Vick also contends that any consent was invalid in light of the

protective sweep.

                    The exclusionary rule, based upon the Fourth
             Amendment’s prohibition against unreasonable searches
             and seizures, provides that evidence obtained through an
             illegal search is not admissible against an accused. . . .
             However, a major exception . . . exists for information
             obtained from independent or causally remote sources.

Wilson v. Commonwealth, 37 S.W.3d 745, 748 (Ky. 2001) (footnotes omitted).

However, the trial court found that the protective sweep yielded no evidence

sought to be admitted and that the detectives standing outside were not advised of

any matter seen by the officers making the protective sweep. The testimony

presented at the hearing provided a substantial evidentiary foundation to support

those findings. Based upon those findings, the trial court concluded that Vick’s

consent and the subsequent search warrant were entirely independent of the sweep.

             The trial court properly relied upon the independent source doctrine as

set forth in Wilson, supra, to justify the search. We agree with the trial court’s

analysis and conclude that it did not err in denying Vick’s motion to suppress.

                                          -7-
          Accordingly, we affirm.



          ALL CONCUR.



BRIEF FOR APPELLANT:                 BRIEF FOR APPELLEE:

David Bundrick                       Daniel Cameron
Paducah, Kentucky                    Attorney General
                                     Frankfort, Kentucky

                                     Courtney J. Hightower
                                     Assistant Attorney General
                                     Frankfort, Kentucky




                                    -8-